D'Arcangelo, Cheryl

From:                                         Restagno, Frank <FRestagno@winston.com>
Sent                                          Thursday, January 24, 2019 12:56 PM
To:                                           Mitchell, Brian
Subject:                                      RE: Sheriff Department Memo re detainers


Dear Brian,

Thank you for sending the memorandum along. We agree to keep it confidential among plaintiffs' and amici counsel,
and to not disseminate it publicly.

Best,

Frank

Frank S. Restagno
Winston & Strawn LLP
D: +1 212-294-6619
winston.com




From: Mitchell, Brian <Brian.Mitchell@suffolkcountyny.gov>
Sent: Thursday, January 24, 2019 11:04 AM
To: Restagno, Frank <FRestagno@winston.com>
Subject: Sheriff Department Memo re detainers

Hi Frank,

As we discussed, the Sheriff issued a memorandum indicating that they would not hold an inmate solely on an ICE
detainer. A copy of that memo as attached. As we agreed, we are providing this document as part of discovery in the
case, and to help in possible settlement, and consider it confidential to be used only by the parties to the litigation. In
the event we can't resolve the case we'll enter into a formal confidentiality stipulation. I'll keep an eye out for your
letter to Judge Bianco. Thanks.

Brian

The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your receipt of this
message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author. Any tax advice contained
in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and regulations.
